DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 14 March 2022 is acknowledged. Claims 8-14 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a first passage and a second passage through which the refrigerant divided at the flow dividing portion flows in parallel with each other”. This statement is grammatically informal as “the refrigerant”, though divided, is still singular whereas “each other” implies a plurality (e.g., portions of the refrigerant, etc.). 
Claim 1 further refers to “an evaporator of a refrigeration cycle” and “a compressor of the refrigeration cycle”, however, it appears that “refrigeration cycle” in these instances should read “refrigeration cycle device” or equivalent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is nominally directed to “a refrigerant pipe”, however, the claim further recites “a flow dividing portion that divides a flow of a refrigerant on an outlet side of an evaporator of a refrigeration cycle [device] and on an inlet side of a compressor of the refrigeration cycle [device]”. It is unclear if these references to “an outlet side of an evaporator of a refrigeration cycle [device]” and “an inlet side of a compressor of the refrigeration cycle [device]” are recited only to establish an intended use or function of the claimed pipe, or if the evaporator and compressor are intended to be positively recited elements of the claimed apparatus. 
As best understood, the recitations of the evaporator and compressor are recited only as intended use rather than as positively recited elements (i.e., the claim is directed to a refrigerant pipe intended for use with said elements, but does not necessarily include said elements). The claim will be interpreted in this manner for examination in this action, however, appropriate correction and clarification are required. 

Claim 1 further recites “a groove portion …is formed on an outer surface of the inner pipe, and the groove portion has a shape recessed radially inward from the outer surface of the inner pipe”. This combination of limitations may be seen as confusing, contradictory, or ambiguous as it is unclear how a groove can both be formed on an outer surface and also recessed from the outer surface. 
As best understood in view of the applicant’s disclosed embodiments (e.g. figs. 3 & 4), a groove portion (162e) is indeed formed on an outer surface of the inner pipe, but is recessed from a crest portion (162f), i.e. an outermost diameter portion, of the outer surface, rather than the outer surface in general. 
Claim 3 recites “wherein the plurality of through-holes include a flow dividing through-hole… and a flow joining through-hole…”. However, claim 3 depends from claim 2, which already establishes that a “flow dividing portion” and a “flow joining portion” are ones of a plurality of through-holes…”. It is unclear if the “flow dividing through-hole” and “flow joining through-hole” in claim 3 are intended to correspond to “flow dividing portion” and “flow joining portion”, respectively, of claim 2; or if these are intended to be distinct elements. 

The term “closely in contact” in claim 7 is a relative term which renders the claim indefinite. The term “closely in contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, it is unclear if this term is intended to mean that the elements are “in contact” or if they are merely “close”.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 & 7 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 3,913,703).
Regarding claim 1, Parker discloses (fig. 4) a pipe (90) comprising: 
a flow dividing portion (116) that divides a flow of fluid between an inlet end (104) and an outlet end (106); 
a first passage (incl. helical section 110, inlet 112 and outlet 114) and a second passage (straight passage within tube 102) through which the fluid flow divided at the flow dividing portion flows in parallel with each other (see fig. 4 and, e.g., col. 5, lines 6-36); 
a flow joining portion (122) at which the fluid flow through the first passage and the fluid flow through the second passage join together (as shown in fig 4, fluid in the helical first passage rejoins fluid in the straight second passage within the tube 102 to exit the device; see col. 5, lines 37-55); and 
an outer pipe (incl. 92, 94, 96) and an inner pipe (incl. 102 & 108) constituting a double pipe, wherein 
the first passage and the second passage are different in flow path length from each other (i.e. the first passage being longer than the second passage by nature of helical winding about the straight passage; see abstract, lines 1-6 & col. 5, lines 24-29 & 41-48), 
the first passage (110, 112, 114) is defined between the inner pipe and the outer pipe (as shown),
the second passage is defined inside the inner pipe (as shown), 
a groove portion (i.e. helical portion 110 of the first passage) extending in a longitudinal direction of the inner pipe is formed on an outer surface of the inner pipe (as shown in fig. 4), and the groove portion has a shape recessed radially inward from the outer surface of the inner pipe (i.e. the groove portion 110 has a shape recessed radially inward from at least the outermost diameter of the outer surface of the inner pipe as defined at the outermost diameter of baffle element 108 thereof).
Regarding the limitations wherein the pipe is a “refrigerant pipe” and wherein the fluid flowing therein is “a refrigerant”, as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding the related limitation wherein the flow of refrigerant is on an outlet side of an evaporator of a refrigeration cycle and on an inlet side of a compressor of the refrigeration cycle, as set forth in MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. The above limitation is understood to be merely a recitation of intended use (i.e. a manner of operating the claimed device), and the pipe of Parker is seen as teaching all of the structural limitations of the claim, as otherwise set forth above. Moreover, as best understood, the structure of the pipe disclosed by Parker would be capable of performing the recited functions of dividing a flow of refrigerant (i.e., generally in the form of a gas / vapor when located between an evaporator and a compressor, as claimed), passing the flow through the two passages, and joining the flows. As such, the limitations regarding the intended use in a refrigeration cycle [device] are not seen as patentably distinguishing over the prior art. 

Finally, as set forth in the 35 U.S.C. 112(b) rejections above, the combination of limitations is wherein the groove portion is formed on an outer surface of the inner pipe and wherein the groove portion has a shape recessed radially inward from the outer surface of the inner pipe is ambiguous or otherwise indefinite as it is unclear how a groove can both be formed on an outer surface and also recessed from the outer surface. 
As best understood, in the applicant’s disclosed embodiments (e.g. figs. 3 & 4), a helical groove portion (162e) is formed on an outer surface of the inner pipe, and is recessed from a crest portion (162f), i.e. an outermost diameter portion, of the outer surface of the inner pipe, rather than the outer surface in general. 
Similarly, in Parker (fig. 4), the helical groove (110) is formed on an outer surface of the inner pipe (i.e. formed on the outer surface of the tube portion 102 of the inner pipe, and between lateral sides of the helical portion 108), and is recessed at least from a crest portion / outermost diameter portion (i.e., the outermost diameter of helical portion 108) of the outer surface of the inner pipe (as shown). Therefore, the pipe of Parker is seen as reading on the above limitations as claimed (and as best understood) in at least the same way as the applicant’s disclosed embodiments.

Regarding claim 2, the pipe of Parker reads on the additional limitation wherein the flow dividing portion (116) and the flow joining portion (122) are ones of a plurality of through-holes formed in the inner pipe (as shown in fig. 4), the first passage and the second passage communicating with each other through the plurality of through-holes (see abstract and col. 5 lines cited above). 

Regarding claim 3, the pipe of Parker reads on the additional limitation wherein the plurality of through-holes include a flow dividing through-hole provided in a first end portion of the inner pipe (i.e. any of the through-holes at the flow dividing portion 116, at inlet end 104), and a flow joining through-hole provided in a second end portion of the inner pipe (i.e. any of the through-holes at the flow joining portion 122, at outlet end 106).

Regarding claim 4, the pipe of Parker reads on the additional limitation wherein the plurality of through-holes include an intermediate through-hole (i.e. any of the through-holes located at the intermediate through-hole portion 118) located between the flow dividing through-hole (at 116) and the flow joining through-hole (at 122).

Regarding claim 5, the pipe of Parker reads on the additional limitation wherein the groove portion (110) is a helical groove portion helically extending in the longitudinal direction of the inner pipe (as shown).

Regarding claim 7, the pipe of Parker reads on the additional limitation wherein ends of the outer pipe in the longitudinal direction (i.e. end portions 94 & 96 of the outer pipe) are shrunk (i.e. tapered / narrowed, as understood) to be closely in contact with the outer surface of the inner pipe (at 98 & 100, as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parker.
Regarding claim 6, Parker does not explicitly disclose the additional limitation wherein an outer diameter of the outer pipe is at least 1.1 times and not more than 1.3 times larger than an outer diameter of the inner pipe, however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the only difference between the claimed invention and the device of Parker may be seen as a recitation of the relative dimensions of the outer diameter of the outer pipe and the outer diameter of the inner pipe, and it does not appear that a device having the claimed dimensions would perform differently than the prior art device. 
Additionally, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the only difference between the prior art and the claims is a change in form, proportion, or degree, such changes are unpatentable, even though changes of the kind may produce better results than prior inventions. In the instant case, the only difference between the claimed invention and the device of Parker may be seen as a change in form or proportion (e.g., a change in the relative proportions of the outer diameter of the outer pipe to the outer diameter of the inner pipe), such a change therefore being unpatentable even if the change were to produce better results in some aspect. 
Finally, is it noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results attributed to the claimed range wherein an outer diameter of the outer pipe is “at least 1.1 times and not more than 1.3 times larger than an outer diameter of the inner pipe”. 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe of Parker to have an outer diameter of the outer pipe of at least 1.1 times and not more than 1.3 times larger than an outer diameter of the inner pipe as such a modification amounts to a change in relative dimensions or otherwise a change in form or proportion, and changes of the type have been generally held to be unpatentable over the prior art, as otherwise noted above. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
To promote compact prosecution, the following references cited in the PTO-892, or previously cited in an IDS filed by the applicant, are noted as being particularly relevant:
US 7,886,420 to Naganawa et al., US 2006/0112556 to Nakamura et al., and US 2012/0043055 to Byon et al. each disclose a double pipe structure comprising an outer pipe and an inner pipe, a groove portion formed on an outer surface of the inner pipe, the groove portion having a shape recessed radially inward from the outer surface of the inner pipe. 
US 2007/0204927 to Yamashita et al. discloses (e.g., fig. 15) a refrigeration device comprising a muffler / pulsation dampener device (30) which divides a flow on an outlet side of an evaporator (24) and on an inlet side of a compressor (20). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753